Name: 98/416/EC: Council Decision of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean
 Type: Decision
 Subject Matter: European construction;  international affairs;  natural environment;  fisheries
 Date Published: 1998-07-04

 4.7.1998 EN Official Journal of the European Communities L 190/34 COUNCIL DECISION of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean (98/41 6/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228(2) and the second subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the European Community is a signatory to the United Nations Convention on the Law of the Sea, which obliges all members of the international community to cooperate in the conservation and management of the biological resources of the sea; Whereas, as regards sea fisheries, the European Community is responsible for adopting measures for the conservation and management of fishery resources and in that connection for entering into commitments with non-member countries or international organisations; Whereas the management and conservation of the living resources of the Mediterranean Sea requires international regulation; Whereas, to that end, the Agreement establishing the General Fisheries Commission for the Mediterranean (hereinafter referred to as the GFCM Agreement) was concluded in Rome on 24 September 1949; Whereas, to contribute to the conservation of living marine resources in the area covered by the GFCM Agreement in which Community fishermen operate, it is necessary for the European Community to accede to the GFCM; Whereas the European Community became a member of the United Nations Food and Agriculture Organisation (FAO) on 26 November 1991; Whereas the accession of the European Community to the GFCM is possible under Article I(2) of the GFCM Agreement, read in conjunction with Article XIV of the revised FAO Constitution; Whereas the Agreement and Rules of Procedure of the GFCM have been adapted to permit the accession of the European Community, HAS DECIDED AS FOLLOWS: Sole Article 1. The European Community shall accede to the General Fisheries Commission for the Mediterranean by means of the declaration of acceptance of the Agreement and the Rules of Procedure of the organisation, in accordance with the instrument contained in Annex I. The European Community shall also deposit a single declaration on the exercise of competence and voting rights agreed between the Council and the Commission. 2. The texts of the Agreement and the Rules of Procedure of the General Fisheries Commission for the Mediterranean are contained in Annexes II and III. Done at Luxembourg, 16 June 1998. For the Council The President M. MEACHER (1) OJ C 124, 21. 4. 1997, p. 61. (2) OJ C 195, 22. 6. 1998. ANNEX I Instrument of accession to the General Fisheries Commission for the Mediterranean Sir, I have the honour to inform you that the European Community has decided to accede to the General Fisheries Commission for the Mediterranean. I therefore ask you accept this instrument, by which the European Community accepts the Agreement and Rules of Procedure of the General Fisheries Commission for the Mediterranean, in accordance with Articles I and XI thereof, and the single declaration by the European Community on the exercise of competence and voting rights, in accordance with the second sentence of Article II(6) of the Agreement. The European Community formally and without reservation accepts the obligations arising from its membership of the General Fisheries Commission for the Mediterranean, as set out in the Agreement and Rules of Procedure, and formally undertakes to fulfil the obligations upon it at the time of its accession. I have the honour to be, Sir, yours faithfully, President of the Council of the European Union Mr Diouf Director-General United Nations Food and Agriculture Organisation Via delle Terme di Caracalla I-00100 Roma